Dismissed and Opinion filed November 13, 2003








Dismissed and Opinion filed November 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00991-CV
____________
 
JOHN W. MITHCELL, Appellant
 
V.
 
RICHARD JASON LYDERS, Appellee
 

 
On Appeal from the County Civil Court
at Law No. 2
Harris County, Texas
Trial Court Cause No.
775,509
 

 
M E M O R A N D U M  
O P I N I O N
Appellant filed a pro se notice of appeal on September 16,
2002, in which he states he is attempting to appeal two oral pronouncements by
the trial court on August 15, 2002 and July 23, 2002.  The appeal was not assigned to this Court
until August 26, 2003.  The clerk=s record was filed on October 13,
2003.  The clerk=s record reflects that the trial
court dismissed this case for want of prosecution by a signed order dated
November 11, 2002.  There is no notice of
appeal from that order, however.  There
are no signed orders in the record to reflect the oral pronouncements appellant
desires to appeal.  Appeals may be taken
only from signed orders or judgments.  See
Tex. R. App. P. 26.1.




Accordingly, on October 14, 2003, notification was
transmitted to all parties of the Court=s intent to dismiss the appeal for
want of jurisdiction unless appellant filed an amended notice of appeal within
ten days.  See Tex. R. App. P. 37.1.  On October 24, 2003, appellant filed a
response to the court=s notice.  In his
response, appellant stated he did not amend his notice of appeal because the
trial court has never signed any written orders.  He further stated he filed a petition for
writ of mandamus in the Court of Appeals for the First District of Texas, and
requests that we continue this appeal until the mandamus proceeding has been
determined.  The petition for writ of
mandamus was denied on September 4, 2003. 
See In Re Mitchell, 2003 WL 22100662, No. 01-03-00694-CV (Tex.
App.CHouston [1st Dist.], September 4, 2003) (orig. proceeding).
Appellant=s response fails to demonstrate that this Court has
jurisdiction to entertain the appeal. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed November 13, 2003.
Panel consists of Chief Justice Brister and Justices Anderson and Seymore.